        Case 3:19-cv-06222-SI Document 16 Filed 01/22/20 Page 1 of 1



 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Chris Carson, Esq., SBN 280048
 3   Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   phylg@potterhandy.com
 6   Attorneys for Plaintiff

 7
 8                        UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10   SCOTT JOHNSON,                                     Case: 3:19-CV-06222-SI
11             Plaintiff,                               Plaintiff’s Notice of Voluntary
12      v.                                              Dismissal With Prejudice
13   IRIS V. BROWN, in individual and                   Fed. R. Civ. P. 41(a)(1)(A)(i)
     representative capacity as trustee of
14   the Iris V. Brown Family Trust dated
     August 26, 1994;
15   TIRE TIME INC., a California
     Corporation; and Does 1-10,
16
               Defendants.
17
18           PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
19   voluntarily dismisses the above captioned action with prejudice pursuant to
20   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21           Defendants Iris V. Brown, in individual and representative capacity as
22   trustee of the Iris V. Brown Family Trust dated August 26, 1994 and Tire
23   Time Inc., a California Corporation have neither answered Plaintiff’s
24   Complaint, nor filed a motion for summary judgment. Accordingly, this
25   matter may be dismissed without an Order of the Court.
26   Dated: January 22, 2020                CENTER FOR DISABILITY ACCESS
27                                          By: /s/ Amanda Lockhart Seabock
28                                                Amanda Lockhart Seabock
                                                  Attorneys for Plaintiff

                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
